Case 1:19-cv-01069-RRS-JPM Document 24 Filed 09/18/19 Page 1 of 3 PageID #: 323



                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                      ALEXANDRIA DIVISION


 CRAIG JALBERT,                                        CASE NO. 19-1069

                  Plaintiff                            JUDGE SUMMERHAYS

 Versus                                                MAGISTRATE JUDGE PEREZ-MONTES

 PETER LEIBOLD, ET AL.

                  Defendants


              EX PARTE MOTION TO WITHDRAW COUNSEL OF RECORD1

          NOW INTO COURT comes Plaintiff Craig Jalbert, in his capacity as Chapter 11

 Liquidating Trustee of Louisiana Pellets, Inc. and German Pellets Louisiana, LLC, who

 respectfully requests, pursuant to Local Rule 83.2.11, that Rebecca Sha (La. Bar No. 35317) be

 withdrawn as counsel of record in this matter. Ms. Sha is no longer employed by Fishman

 Haygood and therefore no longer represents Mr. Jalbert. Brent Barriere, Rebekka Veith, Jason

 Burge, Alysson Mills, Catherine Lasky, Kerry Murphy, and Walter Dorroh will remain as

 counsel of record for Mr. Jalbert, who is aware of all upcoming deadlines and pending court

 appearances.




 1
  By filing this motion Craig Jalbert does not waive, and specifically reserves, his right to object to this
 Court’s jurisdiction.



 1471710v.1
Case 1:19-cv-01069-RRS-JPM Document 24 Filed 09/18/19 Page 2 of 3 PageID #: 324




 Respectfully submitted on September 18, 2019.

                                                 BY: /s/ Rebecca Sha
                                                 Rebecca Sha (La. Bar No. 35317)
                                                 PHELPS DUNBAR LLP
                                                 365 Canal St., Suite 2000
                                                 New Orleans, LA 70130-6534
                                                 Telephone: (504) 566-1311
                                                 Facsimile: (504) 568-9130
                                                 Email: rebecca.sha@phelps.com

                                                 -and-

                                                 Brent B. Barriere (La. Bar. No. 2818)
                                                 Jason W. Burge (La. Bar No. 30420)
                                                 Alysson L. Mills (La. Bar No. 32904)
                                                 Rebekka C. Veith (La. Bar No. 36062)
                                                 FISHMAN HAYGOOD, L.L.P.
                                                 201 St. Charles Avenue, 46th Floor
                                                 New Orleans, Louisiana 70170-4600
                                                 Telephone: (504) 586-5252
                                                 Email: bbarriere@fishmanhaygood.com
                                                         srosenbloom@fishmanhaygood.com
                                                         kamond@fishmanhaygood.com

                                                 Catherine E. Lasky (La. Bar No. 28652)
                                                 Kerry A. Murphy (La. Bar No. 31382)
                                                 LASKY MURPHY LLC
                                                 715 Girod Street, Suite 250
                                                 New Orleans LA 70130
                                                 Telephone: (504) 603-1500
                                                 Facsimile: (504) 603-1503
                                                 Email: klasky@laskymurphy.com
                                                        kmurphy@laskymurphy.com

                                                 Walter E. Dorroh, Jr. (La. Bar 5203)
                                                 3225 N. 1st Street (physical)
                                                 PO Box 1889 (mailing)
                                                 Jena, LA 71342
                                                 Telephone: (318) 992-4107
                                                 Facsimile: (318) 992-4110
                                                 Email: wdorroh@dorrohkendrick.com

                                                 Counsel for Craig Jalbert




 1471710v.1
Case 1:19-cv-01069-RRS-JPM Document 24 Filed 09/18/19 Page 3 of 3 PageID #: 325




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of this pleading was served on counsel of record via the
 Court’s CM/ECF notification system on September 18, 2019.

                                                       /s/ Rebecca Sha




 1471710v.1
